DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 3/24/2021.
Claims 1, 3, 10, 12 and 19 have been amended.
Objection to drawing is withdrawn in view of Applicant’s amendment.
Objection to claims 3 and 12 is withdrawn in view of the Applicant’s amendment. 
Claims 1-19 remain pending and have been examined.
Claim 1 is interpreted under 35 U.S.C. 112(f). 

Response to Arguments
Applicant’s arguments filed on 3/24/2021, in particular on pages 10-13, have been fully considered but they are not persuasive. For example:
At Remarks page number 8-9, Applicant submits that the plain language and “term ‘client device’ and ‘server device’ would be understood by one of ordinary skill in the art to recite sufficient structure” 
However, Examiner respectfully disagrees.
It is noted that the terms “client device” and “server device” do not have a clear definition either in the specification or in the claim, and the plain language of the “client device” and “server device” do not include any specific hardware components/structure, and thus are considered as generic place holder. Therefore, they have to be interpreted under 112f interpretation based on the three prone analysis.

At Remarks page number 10, applicant submits that “neither Greene nor Jordan discloses ‘synthetic monitoring requests’ as recited”.
However, Examiner respectfully disagrees.
It is noted that claim language merely recites “synthetic monitoring request”, but does not specify the function and limitation of the “synthetic monitoring request”. Therefore, it can be reasonable interpreted as general monitoring request. 
Greene reference discloses configuring a dashboard (230) to allow a user to monitor the performance, states and progress (i.e., paragraph [0018]). Such monitoring function has to be configured to monitor the remote testing performance, states and progress, and the monitored performance, states and progress have to be display on the dashboard at the client. It can be seen that the configuring function and monitoring function include the monitoring request in order to receive and display the monitored performance, states and progress for the user. Therefore, the cited Greene and/or Jordan discloses the recited limitation about “synthetic monitoring requests”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (Greene et al., US2016/0314056A1) in view of Jordan (Elias K. Jordan, US2016/0085666).
With respect to claim 10, Greene discloses:
A method for providing an enterprise synthetic monitoring framework, the method comprising: in an information processing apparatus (i.e., “Test System” and “Regression Detection Module”, see Fig.1, 3, items 122,210), comprising at least one computer processor (i.e., “processor”, see Fig.1, item 20): 
receiving one or more synthetic monitoring requests from a client device (i.e., “client systems 130”, see, paragraph [0018], “the client systems 130 may present an interface (e.g., dashboard 230) configured to allow a user to monitor the performance, status, progress, etc…”);  
executing one or more workflows (i.e., “test jobs”/“test cases”) synthetically [based on the received one or more synthetic monitoring requests] (see, paragraph [0016], “When the test jobs are run, performance data may be collected, compared, and test case starts to run, the test case calls an API to register with the monitoring agent 220”);  
identifying one or more types of parameters (i.e., “Platform”, “ProcessID”, “elapsed time”, “CPU usage”) in the executed one or more workflows (i.e., paragraph [0027-28], “The message ‘beginTest’ notifies the monitoring agent 220 that a test case will be started and may pass at least the following information to the monitoring agent 220: Platform, TestCaseName, HostName, ProcessID, and StartTime.  The monitoring agent 220 may forward this information to the analytical module 240 asynchronously… The monitoring agent 220 will perform periodical sampling and may report at least one of the elapsed time, CPU usage, memory usage, disk IO usage and network IO usage for the corresponding process execution to the analytical module 240”);  
monitoring the identified one or more types of parameters (i.e., paragraph [0028], “The monitoring agent 220 will perform periodical sampling and may report at least one of the elapsed time, CPU usage, memory usage, disk IO usage and network IO usage for the corresponding process execution to the analytical module 240”);  
sending the monitored one or more types of parameters (i.e., “performance metrics”) to one or more performance identification and analytics tools (i.e., “Analytical Module”/ “performance analysis suite”) (See Fig.3, item 240, and paragraph [0022], “Performance metrics associated with this initial performance test can be measured and treated as a baseline moving forward… The changes may be stored and/or registered to regression detection module 122, which may execute a performance analysis suite at step 170 in order to analyze the measured performance metrics and detect an operational performance regression”);  
receiving analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools (i.e., “Execute Performance Analysis”, see Fig.2, step 170);  
correlating the received analytics data and performance data (i.e., “At step 180, the regression may be analyzed to correlate the detected operational performance regression with one or more changes made in the application”; Also see Fig.2 step 180 – “Analyze Performance Analysis To Detect Performance Regression”); and 
determining one or more application performance events (i.e., “Identify Cause Of Regression” - see Fig.2, step 190, and paragraph [0023], “a root cause of the detected performance regression may be identified”; Also see paragraph [0028], “the monitoring agent 220 may also be responsible for sending sample data to analytical module 240 so that the analytical module 240 can determine whether a test system 210 is performing as expected or is hanging.  If the sample data is hanging or otherwise stalled, the analytical module 240 can present this data point to the dashboard 230”) based on the correlation. 
Greene discloses receiving one or more synthetic monitoring requests (i.e. “allow a user to monitor the performance, status, progress, etc…” – paragraph [0018]),  and  execute workflows(“test job”/”test case”) at information processing apparatus (i.e., Fig.3, items 122, 210 and Fig.2, step 150 “Run Initial Performance Test”, see Fig.2, step 150), 
However, Jordan discloses executing the one or more workflows (i.e., “test cases”, see Fig.3, step 370 – Run Test Case Request) synthetically based on the received one or more synthetic monitoring request (i.e., “based on a request, in the client development environment: to initiate execution of the system application test cased in the server integrated environment” – see paragraph [0002]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jordan’s teaching into Greene for executing the one or more workflows synthetically based on the received one or more synthetic monitoring request. One would have been motivated to do so to perform administrative function from the client device by generating the request for executing test cases and monitoring results as suggested by Jordan (i.e., paragraph [0028], “for performing system administrative functions of the compiled test results…or automatically performing execution of integrated system application tests cases between the client development environment 114A …without manual intervention…”). 

 With respect to claim 11, Greene discloses:
wherein the received one or more synthetic monitoring requests includes at least one of a scheduled synthetic monitoring request [and an on-demand synthetic monitoring request], wherein (i) the scheduled synthetic monitoring request schedules an execution of the one or more workflows at a set time period on a periodic basis (i.e., “run test jobs for a computing or other system in a controlled cheduled time interval (daily, weekly, or monthly), retrieve any changes to the system between performance runs, detect the nature of any performance regression, and correlate performance regression with actual changes”- see paragraph [0016]) [and [(ii) the on-demand synthetic monitoring request requests that the one or more workflows are executed in real-time]. 
 

With respect to claim 14, Greene discloses:
 wherein the identified one or more types of parameters are monitored by a corresponding monitoring agent, wherein the monitoring agent is at least one of [a browser agent, a mobile application agent, a C# agent, and] a native application agent (i.e., “Monitoring Agent”, see Fig.3-4, item 220). 
 
With respect to claim 15, Greene discloses:
 wherein the analytics data includes at least one of [indexing monitored data,] application logs associated with one or more applications being monitored (i.e., Fig.5 and Fig.6, steps 410-460, “For Each Test Case Get A List Of Test Instances”… “Save results Back to Database”), [generating reports of application memory usage, and generating real-time alerts as visual representations of the monitored data]. 
 
With respect to claim 16, Greene discloses:
wherein the performance data includes at least one of [auto-dependency detection], anomalies in baseline application performance (i.e., “operational detect an operational performance regression”; Also see paragraph [0039], “The analytical module can also determine if an operation is executing normally or abnormally”), root cause analysis (i.e., “Then, at step 190 a root cause of the detected performance regression may be identified”, see paragraph [0023]), [and software code errors]. 
 
With respect to claim 17, Greene discloses:
 wherein the one or more application performance events include at least one of failure alerts of an application (i.e., “The analytical module 240 will check total elapsed time to determine if this is a warning condition or a hang condition.  If the analytical module 240 determines that a hang condition is present, the analytical module 240 will terminate the pending test case so that the test suite can move on to next test case”, paragraph [0028]), [success alerts of the application, amount of time consumed by the application during a run], diagnostics metrics (i.e., “analytical module 240 performs analysis on the sample input to determine if the performance is within an acceptable range of variation, the performance is outside the acceptable range of variation and, therefore, is a regression situation, or the performance is in a hang situation and, thus, the test case needs to be terminated”, paragraph [0029]), [and a browser roadmap]. 
 
With respect to claim 18, Greene discloses:
wherein (i) the failure alerts of the application indicate when the application has stopped working or has failed  (i.e., “The analytical module 240 will check total elapsed time to determine if this is a warning condition or a hang condition.  If the analytical module 240 determines that a hang condition is present, the analytical module 240 will terminate the pending test case so that the test suite can move on to next test case”, paragraph [0028]), [(ii) the success alerts of the application indicate when the application is working correctly, (iii) the amount of time consumed by the application during the run indicates a start time, an end time and a total duration of time required to complete a task during a scheduled run or an on-demand run,] (iv) the diagnostic metrics indicate issues or errors that cause a performance degradation (i.e., “analytical module 240 performs analysis on the sample input to determine if the performance is within an acceptable range of variation, the performance is outside the acceptable range of variation and, therefore, is a regression situation, or the performance is in a hang situation and, thus, the test case needs to be terminated”, paragraph [0029]), and [(v) the browser roadmap indicates types of browsers and versions of the browsers supported].

With respect to claims 1-2 and 5-9:
Claims 1-2 and 5-9 are system version for performing the rejected method as in claims 10-11 and 14-18 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further the system comprising a client device (i.e., “client device”, Fig.1, item 130), information processing apparatus (i.e., “Test System”, see Fig.1, 3, item210) and one or more server devices (i.e., Server system”, see Fig.1, 3, item 120) are configured to implement the one or more performance identification and analytics tools (i.e., “The regression detection module 122 may be implemented…may reside within memory 30 of one or more server and/or client systems” – see paragraph [0020]). Thus, they also would have been obvious.

With respect to claim 19:
Claim 19 is another system version for performing the rejected method as in claim 10 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further discloses that the system comprises an information processing apparatus including at least one computer processor (i.e., “Test System”, see Fig.1,3 , item 210, and “processor”, see Fig.1, item 20).Thus, it also would have been obvious.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Jordan as applied to claims 1 and 10 above, and further in view of Lin (Robert Lin, US2012/0226940A1).
With respect to claim 12, 
Greene modified by Jordan discloses execution of the one or more workflows synthetically as addressed above (i.e., “test jobs”/”test cases”), but does not explicitly 
However, Li discloses wherein the execution of the one or more workflows synthetically (i.e., “test cases”) includes replicating the steps performed by a user at the client device (i.e., “pilot test case generation”, see paragraph [0010], “the invention to record each human user input and its time of occurrence into a pilot test case.  After the completion of human test run, a complete pilot test case is generated and store into storage media.  With such a pilot test case in hand, the apparatus is then set to test run mode for test automation, where the pilot test case is loaded into system and the user inputs recorded prior are replayed one by one in sequence with a time delay between each subsequent user input replay”) Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Lin into Greene and Jordan. One would have been motivated to do so to perform test automation to replay and/or replicate user steps as suggested by Lin (i.e., paragraph [0010], “for test automation…replayed one by one in sequence”).
 
With respect to claim 3, 
Claim 3 is a system version for performing the rejected method as in claim 12 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further the system comprising a client device (i.e., “client device”, Fig.1, item 130), information processing apparatus .


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Jordan as applied to claims 1 and 10 above, and further in view of Bogaert (Van Den Bogaert, US2012/0069748A1).
With respect to claim 13, 
Greene modified by Jordan discloses identifying the one or more types of parameters as addressed above in claim 10, but does not explicitly disclose the types of parameters include types of applications being executed, wherein the types of applications being executed include at least one of real browser applications, real mobile device applications, non-browser based applications, and native applications. 
However, Bogaert discloses identifying the one or more types of parameter including types of applications being executed (i.e., “identify different types of the mobile application …monitor the initialization and the execution of these mobile application” – see paragraph [0044]; Also see Fig.4, steps 420-450) and wherein the types of applications being executed include at least one of [real browser applications], real mobile device applications (i.e., “mobile application”), [non-browser based applications] and native applications (i.e., “mobile application” – note, “mobile application” is installed at mobile device which is considered as local or native application).


With respect to claim 4, 
Claim 4 is a system version for performing the rejected method as in claim 12 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further the system comprising a client device (i.e., “client device”, Fig.1, item 130), information processing apparatus (i.e., “Test System”, see Fig.1, 3, item210) and server devices (i.e., Server system”, see Fig.1, 3, item 120). Thus, it also would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Betser et al., (US2017/0024305A1) discloses monitoring synthetic client execution of a test script to test the client application and including an analyzer engine for analysis.
Shor et al., (US2016/0259714A1) discloses a method for executing synthetic monitor by integrating with instrumentation monitoring tools and recording information about portion of application code are executed.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192